 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDVincent F.Lang and Wilma Lang d/b/a La Mesa Con-valescentHospitalandTeamsters,Chauffeurs,Warehousemen and Helpers Local Union No. 542,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case21-CA-12711March 28, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn December 20, 1974, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority,in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Vincent F. Lang and Wilma Lang d/b/aLa Mesa Convalescent Hospital, La Mesa, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEIRVING ROGOSIN, Administrative Law Judge: The com-plaint, issued September 10, 1974, alleges that since aboutMay 23, 1974, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) and Sec-tion 2(6) and (7) of the Act. Specifically, the complaint allegesthat Respondent has conditioned reinstatement of economicstrikers to their former positions with Respondent on theiragreement to forego further picketing on behalf of the Unionor any other labor organization.'IDesignations herein are as follows: The General Counsel, unless other-wise stated or required by the context, his representative at'the hearing,Vincent F. Lang and Wilma Lang d/b/a La Mesa Convalescent Hospital,Respondent, the Company, or the Employer; Teamsters, Chauffeurs, Ware-Respondent's answer admits the procedural and jurisdic-tional allegations of the complaint but denies the substantiveallegations.Pursuant to -due notice, a hearing was held before me onOctober 24, 1974, at San Diego, California. All parties wererepresented by counsel or lay representatives, were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, to introduce oral and documentary evidence rele-vant-and material to the issues, to argue orally, and to filebriefs and proposed findings of fact and conclusions of law.The General Counsel and one of Respondent's representa-tives discussed the issues informally on the record, and filedbriefs on or before November 15, 1974. No proposed findingsof fact or conclusions of law have been filed by any of theparties.Upon the entire record in the case, based on the appearanceand demeanor of the witnesses, and the briefs of the parties,which have been carefully considered, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, and_ itis hereby found that, at all times material herein, Vincent F.Lang and Wilma Lang d/b/a La Mesa Convalescent Hospi-tal, have been engaged in the operation of a nursing home orconvalescent hospital at La Mesa, California.In the conduct of its business, Respondent provides ser-vices to patients valued in excess of $100,000 annually, andpurchases and receives products valued in excess of $30,000annually, which originate outside the State of California.The complaint further alleges, Respondent's answer ad-mits, and it is hereby found that, at all times material herein,Respondent has been an employer engaged in commerce andin operations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen and Helpers LocalUnion No. 542, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, theUnion herein, is, and at all times material has been,a labororganization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Preliminary StatementItwas stipulated at the hearing that, on December 11,1973, the Union was certified by the Board as exclusive repre-housemen and Helpers Local Umon No. 542, International Brotherhood ofTeamsters, Warehousemen and Helpers of America, the Charging Party orthe Umon; the National Labor Relations Act, as amended (61 Stat 136, 73Stat 519, 29 U S C § 151,et seq.),the Act, the National Labor RelationsBoard, the Board The original charge was filed and served on May 28, 1974Unless otherwise mdicated, all events occurred in May 1974.217 NLRB No. 37 LA MESA CONVALESCENT HOSPITALsentative of Respondent'semployees in an appropriateunit.2It was further stipulated that, on or aboutMay 21, 1974,the Unioncalled a strike onbehalf of theemployees in theappropriate unit,and thatthe strike was current at the timeof thehearing.B. Interference, Restraint,and CoercionDenise Press, a nurses aide, was hired on June 28, 1973,and was continuously employed in that capacity, working onthe 3 to 11 p.m. shift, until the strike. Prior to the commence-mentof the strike,she was also taking a nurses aide course.When Press arrived at the hospital on May 21, at 9 o'clockin the morning(to attend her nurses aide course),she discov-ered that a strike was in progress and that a picket line hadbeen established. Press joined the pickets and carried a picketsign, announcing that employees were on strike. She picketedthat day from about 9 a.m. to 3 p.m. The following day, May22, she picketed from 9 a.m. to 1 p.m., and on May 23, foran hour, from 9 to 10 a.m., when she ceased picketing, wentto the hospital office and told the person on duty that she wasthere to pick up her paycheck.Later that day, Press spoke to her nurses aide instructor,Mrs. Belyeu, and asked her to what extent her absence fromclass would affect her grades.Still later the same day, Pressand Beth Whelden, anothernurses aide,who had been on thepicket line, called on Mrs. Fromberg, the director of nurses,and spoke to her about returning to work. Fromberg said thatthey would be welcome to return but that they would haveto talk to the Langs, the hospital administrators.The same morning, Press met with the Langs and From-berg in Mr. Lang's office. When Press told Lang that shewished to return to work, Lang said that he wanted to readsomething to her, and proceeded to read from a preparedstatement. The statement, on a hospital letterhead, as intro-duced in evidence, reads as follows:You have the right to picket.I have the right to insist that your return to work isunconditional and will return to work on my conditions.A strike isgoing on.One of these conditions in your returning to work is thatyou work and not picket-If you picket you do notwork.You have the right to picket.I am not interfering with that right. That is your choice.Picket if you choose, but-you cannot picket and work.When he had finished reading the statement, Lang askedPress whether she was prepared to abide by it, and suggestedthat she think it over. Press left to talk to Mrs. Belyeu, andtold her that she would like to return to class. Afterward,2The appropriate unit is described as follows: All licensed vocationalnurses, nurses'aides,orderliesand housekeeping,dietary,maintenance,laundry and janitorial employees employed by the Employer at its facilitylocated at 7800 Parkway Drive, La Mesa, California, excluding all otheremployees,office clerical employees, registered nurses,outside salesmen,watchmen, guards, professional employees and supervisors as defined in theAct (21-RC-13397)183Press spoke to Fromberg, and told her that she had decidedto return to work. Press returned to work that day and-hasbeen working at the hospital since.Whelden, too, returned to work the same afternoon on thesame shift as Press. Whelden told Press that she, too, hadbeen required to talk to Lang, and that he had read her thesame statement he had read to Press.'It is undisputed that Lang did not offer and Press did notask for any further explanation of the statement. Lang testi-fied, however, that the only condition of reinstatement heimposed was that "if she desired to come back to work, thatshe would work and not strike or strike and not work." Askedwhether the conditions of reinstatement appearing in thewritten statement were meant to apply to Press' "off-timewhen she wasn't on [the] job," Lang testified, "Well, I don'thave any control of anybody's off work hours," though he didnot tell her that the "prohibition" against picketing did notapply to times when she was not working on her shift. Lang'stestimony was wholly at variance with the contents of theprepared statement which, while giving lip service to theemployee's right to picket, nevertheless, required her to electwhether to picket or work. To renounce the right to picket,even during off-duty hours, it must be assumed, in view of thebreadth of the statement, as a condition of reinstatement.Nowhere in the statement was there any suggestion that theright of employees to picket during off-duty hours was unim-paired, and any uncertainty or ambiguity in this regard mustbe resolved against Respondent.There has been no discussion by Lang with either of thesetwo employees on the subject of picketing since their rein-statement, though it is evident that they have since beeneffectively inhibited from picketing while off duty. It isconceded that the statement was not communicated by Re-spondent to any of the other employees.The sole question is whether, by Respondent's statement tothe two employees requiring them to elect between picketingand working, and by conditioning their reinstatement on therenunciation of the right to picket, even on their off-dutytime, Respondent has interfered with, restrained, or coercedemployees in the exercise of rights guaranteed in Section 7,and has discriminated in regard to their hire and tenure ofemployment to discourage membership in a labor organiza-tion, in violation of Section 8(a)(1) and (3) of the Act.It has long been recognized that an employee may strikeor remain at work but he may not do both at the sametime.4This principle, however, does not preclude an em-ployee fromengagingin peaceful picketing during off-dutyhours. This right is a clearly protected statutory right guaran-3Whelden did not testify, and Press'testimony regarding Whelden'sconversation with Lang was received without objection.Moreover,Lang, ineffect, admitted reading the statement to these employees before rehiringthem4 "An employee cannot work and strike at the same time He cannotcontinue in his employment and openly or secretly refuse to do his workHe cannot collect wages for his employment,and, at the same time,engagein activities to injure or destroy his employer's business.Hoover Co. vN.L.R.B.,191 F.2d 380,389 (C.A 6), and seeN.L.R.B. vMontgomeryWard& Co,157 F 2d486, 496(C A8),United Biscuit Company vNL R.B.,128 F.2d 771 (C A7) " N.LR B. v.Local UnionNo. 1229,International BrotherhoodofElectricalWorkers [Jefferson Standard Broad-casting Company],346 U S 464, fn 12 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDteed by Section 7 of the Acts Manifestly,-in asserting thatthe employee would be required to choose between picketingand working, Respondent was attempting to equate picketingwith striking. Both employees, however, had abandoned thestrike and unconditionally offered to return- to work. Re-spondent could not condition their reinstatement on theirrenouncing their right to picket during off-duty periods.It is, therefore, found that, by the conduct described above,Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE11The activities of Respondent, set forth in section III, above,occurring in connection with the operations of Respondent,described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theAct, it will be recommended that it cease and desist therefromand take certain affirmative 'action designed to effectuate andpolicies of the Act. It has been found that Respondent statedto employees, who had abandoned the strike and offeredunconditionally to return to work, that they would be re-quired to elect between picketing and working, without quali-fication, and conditioned their reinstatement on the renuncia-tion of the right to picket, even on their off-duty time, therebyinterfering with, restraining, and coercing employees in theexercise of rights guaranteed in Section 7, and discriminatingin regard to their hire and tenure of employment to discour-age membership in a labor organization, in violation of Sec-tion 8(a)(1) and (3) of the Act. It shall, therefore, be recom-mended that Respondent cease and desist from such unfairlabor practices. Since the employees alleged to have beendiscriminated against have sustained no loss of earnings at-tributable to Respondent, there is no occasion for requiringthat they be made whole.Upon the basis of the foregoing findings of fact and, uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Vincent F. Lang and Wilma Lang d/b/a La Mesa Con-valescent Hospital, La Mesa, California, Respondent herein,,is,and, at all times material herein has been, an employerengaged in commerce and in operations affecting commerce,within the meaning of Section 2(6) and (7) of the Act.2. Teamsters, Chauffeurs, Warehousemen and Helpers Lo-cal Union No. 542, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, is, and atall times material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.By stating to employees, who had abandoned the strike5Edir, Inc, d/b/a Wolfe's,159 NLRB 686, 695 (1966);Sears, Roebuck& Co.,168NLRB 955 (1967),Burns Ford, Inc.,182NLRB 753,760-761 (1970)and offered unconditionally to return to work, that theywould be required to elect between picketing and working,without qualification, and by conditioning their reinstate-ment upon the renunciation of the right to picket,_ even ontheir off-duty time, Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guar-anteed in Section 7, and has discriminated in regard to theirhire and tenure of employment to discourage membership ina labor organization, thereby engaging in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Secon2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law and, upon the entire record, pursuant to Section10(c) of the Act, I make the following recommended:ORDER6Respondent, Vincent F. Lang and Wilma Lang d/b/a LaMesa Convalescent Hospital, La Mesa, California, their offic-ers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Stating to employees, who abandoned the strike andoffered unconditionally to return to work, or any other em-ployees, that they be required to elect between picketing andworking, without qualification, and conditioning their rein-statement on the renunciation of the right to picket, even ontheir off-duty time, in violation of Section 8(a)(1) and (3) ofthe Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise'of rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action designed to effec-tuatethe policies of the Act:(a) Post at its place of business in La Mesa, California,copies of the attached notice marked "Appendix."7 Copiesof said notice, on forms to be furnished by the RegionalDirector for Region 21, shall, after being signed by Respon-dent's duly authorized representative, be posted immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 21, in writing,within 20 days from the date of this recommended Order,what steps Respondent has taken to comply herewith.6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules andRegulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules andRegulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for allpurposes.7 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." LA MESA CONVALESCENTHOSPITAL185APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT state to employees,who had abandonedthe strike and offered unconditionally to return to work,or any other employees,that they will be required toelect between picketing and working,without qualifica-tion,or condition their reinstatement on the renuncia-tion of the right to picket, even on their off-duty time,in violation of Section 8(a)(1) and(3) of the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofrights guaranteed in Section,7 of the Act.All our employees are free to become or remain,or refrainfrom becoming or remaining,members of the above-namedlabor organization,except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized bythe proviso to Section 8(a)(3) ofthe Act.VINCENT F. LANG AND WILMA LANGd/b/a LAMESACONVALESCENTHOSPITAL